DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2021 has been entered.
 
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or render obvious an icephobic coating composition including about 2.5% to about 12.5% by weight of latex polymer solids, and about 30% to about 70% by weight of an inorganic halide salt, the inorganic halide salt being at least partially dissolved in the icephobic coating composition as to the context of claim 1.

The prior art fails to teach or render obvious a method of preparing an icephobic coating layer including the step of providing an icephobic composition that includes about 2.5% to about 12.5% by weight of latex polymer solids, and about 30% to about 70% by weight of an inorganic halide salt, wherein the inorganic halide salt is at least partially dissolved in the icephobic coating composition as to the context of claim 22.
The prior art fails to teach or render obvious an icephobic coating composition including about 1% to about 20% by weight of a solution polymer selected from acrylics, nitrocellulose, alkyds, cellulose acetate butyrate, styrene-ethylene/butylene copolymers, polystyrene, and combinations thereof, and about 30% to about 70% by weight of an inorganic halide salt, the inorganic halide salt being at least partially dissolved in the icephobic coating composition as to the context of claim 23.
The prior art fails to teach or render obvious a method of preparing an icephobic coating layer including the step of providing an icephobic composition that includes about 1% to about 20% by weight of a solution polymer and about 30% to about 70% by weight of an inorganic halide salt, wherein the inorganic halide salt is at least partially dissolved in the icephobic coating composition as to the context of claim 25.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713